 

EXHIBIT 10.9

 

Our Ref : vm/emp/1505

Date : 28/10/2015

PRIVATE & CONFIDENTIAL

Wong Chien Nan

26, Jalan Bukit Desa 6, Taman Bukit Desa

58100, Kuala Lumpur, Malaysia

Dear Dr Jeff Wong Chien Nan,

 

Re: LETTER OF APPOINTMENT : CHIEF EXECUTIVE OFFICER

 

We are pleased to offer you the above mentioned position with the Company under
the following terms and conditions of employment:-

 

1.Position : Chief Executive Officer

 

2.Commencing Salary : RM8,000.00

 

3.Allowance on Petrol, Travel, Communication.

 

4.Commencement Date : 01/11/2015 Mondays to Fridays 10:00am to 6:00pm (subject
to change) However, you are expected to and agree to work beyond the said
working hours or at odd hours and even on Saturdays to ensure projects are
completed on time.

 

5.Medical Benefits : You are entitled to free medical benefits from our
appointed Company doctors or any recognized Registered Medical Practitioner for
normal sickness and not for any specialist treatment or hospitalization.

 

6.Probationary Period The probationary period of the Company shall be three (3)
months and the Company reserves the right to extend the probationary period at
its sole discretion. During or at the end of the period of probation or any
extension thereof, employment may be terminated at anytime by either party
giving to the other party one (1) month notice without assigning any reasons
whatsoever. Confirmation shall depend upon satisfactory review of your
performance, conduct and aptitude during the probation period.

 

7.Termination of Service after Confirmation Each party to this agreement may at
any time give to the opposite party a written notice of intention of
termination. The length of such notice, which is the same for each party, shall
be as follows:- (i) Two-Month Notice or two (2) month salary in lieu of notice.

 

8.Confidentiality It is understood and accepted that you will at no
circumstances divulge or make public, in any way, any of the company’s
confidential matters. This clause shall continue to apply after the termination
of your service.

 

9.Duties and Job Functions You will be required to carry out such duties and job
functions as may be instructed from time to time by the Company and you are
subject to transfer from one associate or subsidiary company to another at the
sole discretion of the Company.

 



 

 

 

10.Other Terms and Conditions :

(i)You are liable as and when required, to be transferred from your original
work office/site to other branches of the Company in Malaysia.

(ii)You are require all times faithfully and diligently perform such duties and
accept such responsibilities as may from time to time assigned to you by the
management of the Company and at all times endeavour to your utmost ability to
promote and advance the interest of the Company.

(iii)You are required to obey and comply with all instructions and directions
given to you by your superior and faithfully observe all the rules, regulations,
procedures, practices, systems and policies of the Company, whether expressly or
implied, for the time being in force by the Company in all respects.

(iv)You agree that your salary will be made by cheque / bank.

(v)You will be required to observe and adhere to the other terms and conditions
of employment as prescribed in the HWGB Employee Handbook that these terms and
conditions may be varied from time to time by the Management.

(vi)Your retirement age is 60 and this is in compliance with Section 4 of the
Minimum Retirement Age Act 2012 (Act 753). Any extension of employment after the
retiring age is at the sole discretion of the Company.

 

11.General It is an expressed condition of your employment with the Company that
you engage yourself exclusively in the Company’s business and do not undertake
any other terms of employment or business activities which in anyway may
conflict with the Company’s business or interest. If the above terms and
conditions are acceptable to you, kindly confirm your acceptance of the
employment by signing and returning the duplicate copy of this letter where
indicated together with; (a) One (1) copy of your recent passport sized
photograph (b) Copies of your certificate/diplomas (c) Copies of testimonies (if
any), and (d) A photocopy of your identity card. We would like to take this
opportunity to welcome you as a member of the Company and trust that you will
treat this engagement as a chance to grow with the Company.

 

Yours faithfully,

 

/s/ Lim Boon Seng   Director: Lim Boon Seng  

 

I hereby accept the offer of employment upon the terms and conditions as stated
above.

 

Signature : /s/ Wong Chien Nan  

Name : Wong Chien Nan

NRIC No. : 720123-01-5081

E.P.F. No :

Socso No. :

Income Tax No :

 



 

